DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-3, 5-6, 8-10, 12, 14-16, and 18-19 have been amended per the Applicant’s request. Claims 1-20 are currently pending in the application.

Response to Arguments
Applicant’s argument presented in the last paragraph on page 7 of the REMARKS regarding the nonstatutory double patenting rejections is persuasive. The previous nonstatutory double patenting rejections have been withdrawn in view of the Applicant’s filing a Terminal Disclaimer against U.S. Patent No. 11,157,515 B2.
Applicant's arguments on pages 8-10 of the REMARKS with respect to the claim rejections under 35 U.S.C. § 102 have been considered but are moot in view of the new ground(s) of rejection. The independent claims have been amended to include new limitations that were never previously presented; thereby, these amendments change the scope of the claims. However, newly found prior art is applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-9, 11, 13-15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muthiah et al. (U.S. Patent No. 9,489,423 B1; hereinafter “Muthiah”) in view of Martens et al. (U.S. PGPUB No. 2016/0110435 A1; hereinafter “Martens”).

Regarding claim 1, Muthiah teaches a system comprising:
a memory (Muthiah Fig. 6); and
one or more processors, operatively coupled to the memory (Muthiah Fig. 6), the one or more processors to:
copy a first catalog object of a database by creating a second catalog object, the first catalog object and the second catalog object comprising first and second metadata, respectively.
Muthiah fails to explicitly teach wherein the first metadata comprises first mappings to first data of the first catalog object within a first data file, and 
However, in the same field of endeavor, Martens teaches the first metadata comprises first mappings to first data of the first catalog object within a first data file (Martens ¶0046, i.e., original metadata for user data 134 (first data) within dataset 132 (first data file)), and the second metadata comprises second mappings to the first data of the first catalog object within the first data file (Martens ¶0046, i.e., translated metadata 136). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muthiah by incorporating the teachings of Martens. The motivation would be to reduce or eliminate issues with accessing same datasets within different data integration systems (Martens ¶¶0003-0004).
Muthiah as modified by Martens also teaches generate a response to a data storage or data retrieval request to the first catalog object by accessing the second metadata of the second catalog object (Muthiah Fig. 7, block 710, and Col 13, Ln 16-24 (i.e., a query plan responding to a query is generated using a copy of the first catalog object), and Martens ¶0046, “data integration system 100b may now use its copy of first ETL job 126 to process dataset 132”).

As to claim 2, Muthiah as modified Martens also teaches the system of claim 1, wherein the data storage and/or data retrieval request is one of a plurality of data storage or data retrieval requests to the first catalog object (Muthiah Fig. 7, block 710, i.e., a query), and wherein the one or more processors are to copy the first catalog 

As to claim 4, Muthiah as modified Martens also teaches the system of claim 1, wherein to copy the first catalog object of the database the one or more processors are to recursively copy elements of the first catalog object to create the second catalog object (Muthiah Col 12, Ln 47-59, i.e., elements of the schema object are copied).

As to claim 7, Muthiah as modified Martens also teaches the system of claim 1, wherein the first catalog object comprises one or more of a schema, a table, a view, a column, a constraint, a sequence, a function, a file format, and a stage (Muthiah Col 12, Ln 49-53).

Claims 8 and 14 recite the limitations substantially similar to those of claim 1 and are similarly rejected.

Claims 9 and 15 recite the limitations substantially similar to those of claim 2 and are similarly rejected.

Claims 11 and 17 recite the limitations substantially similar to those of claim 4 and are similarly rejected.

.

Claims 3, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muthiah in view of Martens, and further in view of Gerard et al. (U.S. Patent No. 6,209,128 B1; hereinafter “Gerard”).

As to claim 3, Muthiah as modified Martens teaches the system of claim 1 but fails to explicitly teaches wherein the one or more processors are further to delete the second catalog object after responding to the data storage or data retrieval request to the first catalog object. However, in the same field of endeavor, Gerard teaches delete the copy of the catalog object following completion of the modification of the data associated with the catalog object (Gerard Col. 8, lines 2-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muthiah and Martens by incorporating the teachings of Gerard. The motivation would be to provide various options of implementing preferred versioning method for data objects versioning (Gerard Col. 7, line 65-67).

Claims 10 and 16 recite the limitations substantially similar to those of claim 3 and are similarly rejected.

Claims 5-6, 12, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muthiah and Martens, and further in view of Susairaj et al. (U.S. PGPUB No. 2015/0370641 A1; hereinafter “Susairaj”).

As to claim 5, Muthiah as modified Martens teaches the system of claim 1 but fails to explicitly teach wherein to access the second metadata of the second catalog object the one or more processors are to delete a portion of the first data in the second catalog object independently of the first catalog object by unmapping the second metadata from the portion of the first data within the first data file while leaving the first metadata mapped to the portion of the first data within the first data file. However in the same field of endeavor, Susairaj teaches to access the second metadata of the second catalog object the one or more processors are to delete a portion of the first data within the first data file in the second catalog object independently of the first catalog object by unmapping the second metadata from the portion of the first data within the first data file while leaving the first metadata mapped to the portion of the first data within the first data file (Susairaj ¶0051, “As the files in the source database and/or target database are modified, the data blocks are updated according to the COW or ROW approach, and the files begin to diverge (e.g., second metadata point to different data blocks)”, note that data modifications includes deletions, i.e., unmapping pointer to deleted data blocks). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muthiah by incorporating the teachings of Susairaj. The motivation would be to share the same the same storage blocks between the source and the copy databases until those blocks are modified. Such approach may drastically reduce space usage in comparison to a full backup (Susairaj ¶0004).


copying a modified portion of the first data to second data within a second data file; and
updating the second mappings of the second metadata to reference the second data within the second data file.
However, in the same field of endeavor, Susairaj teaches to access the second metadata of the second catalog object the one or more processors are to modify a portion of the first data associated with the second catalog object independently of the first catalog object by:
copying a modified portion of the first data to second data within a second data file (Susairaj ¶0051, “As the files in the source database and/or target database are modified, the data blocks are updated according to the COW or ROW approach”); and
updating the second mappings of the second metadata to reference the second data within the second data file (Susairaj ¶0051, “the files begin to diverge (e.g., second metadata points to different data blocks)”), i.e., updating mapping to modified data blocks).

Claims 12 and 18 recite the limitations substantially similar to those of claim 5 and are similarly rejected.

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127. The examiner can normally be reached Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER KHONG/Primary Examiner, Art Unit 2157